Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 7, 1999, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*764Contrary to the defendant’s contention, he was not denied his right to a fair trial by a brief reference in the complainant’s testimony to an uncharged incident involving a slashing. The Supreme Court sustained the defendant’s objection, struck the offending testimony, and issued a prompt curative instruction (see People v Santiago, 52 NY2d 865; People v Vincent, 250 AD2d 787). Consequently, the Supreme Court providently exercised its discretion in denying the defendant’s motion for á mistrial (see People v Santiago, supra; People v Ortega, 224 AD2d 552; People v Lockhart, 220 AD2d 690).
The defendant’s remaining contentions are unpreserved for appellate review. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.